           Case 1:19-cv-01311-SES Document 1 Filed 07/29/19 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICIA REED,               :
                             :
                  Plaintiff, :              NO.
                             :
         vs.                 :              ELECTRONICALLY FILED
                             :
BEST FRIENDS DAY CARE        :              JURY TRIAL DEMANDED
CENTER,                      :
                             :
                  Defendant. :


                                 COMPLAINT

                             NATURE OF ACTION

      1.      This action is brought to recover from Defendant unpaid wages and

overtime compensation, as well as an additional amount as liquidated damages,

costs and reasonable attorney’s fees as provided for by the provisions of the Fair

Labor Standards Act (hereinafter “the Act”), 29 U.S.C. §§ 201-219, specifically,

Section 16(b) of the Act, 29 U.S.C. § 216(b).
           Case 1:19-cv-01311-SES Document 1 Filed 07/29/19 Page 2 of 7




                          JURISDICTION AND VENUE

      2.      Subject-matter jurisdiction is conferred on this Court by 28 U.S.C.

§1337 and Section 16(b) of the Act, 29 U.S.C. §216(b).

      3.      Plaintiff, at all times relevant to this Complaint, was an employee of

the Defendant, and is a citizen of Cumberland County, Pennsylvania, with a

primary residence address of 1189 Shoreham Road, Camp Hill, Pennsylvania,

17011.

      4.      Defendant, Best Friends Day Care Center, is a corporation doing

business in the Commonwealth of Pennsylvania with a business address of 206

Bridge Street, New Cumberland, Cumberland County, Pennsylvania, 17070

      5.      At all times relevant to this Complaint, Defendant conducted business

operations in Cumberland County, Pennsylvania.

      6.      In performance of its operation and business described herein, the

Authority was engaged in interstate commerce, within the meaning of Sections

3(b), 3(i), 3(j), 6(a), and 7(a) of the Act, 29 U.S.C. §§ 203(b), 203(i), 203(j),

206(a), and 207(a).

               COUNT ONE – FAIR LABOR STANDARDS ACT

      7.      At times pertinent to this complaint, Defendant failed to comply with

the Act in that Plaintiff worked for Defendant for periods during which the wages

provided for in the Act was not paid. Plaintiff worked in excess of the maximum
                                         2
           Case 1:19-cv-01311-SES Document 1 Filed 07/29/19 Page 3 of 7




weekly hours provided by the Act, but received no overtime pay consistent with

the rates required by the Act. Further, Plaintiff worked for periods in which no

payment whatsoever was made by the Defendant. All of the above actions of the

Defendant are in violation of the Act.

      8.      Plaintiff was hired by Defendant on or about April 4, 1991.

      9.      At all relevant times, Plaintiff’s normal weekly schedule was Monday

through Friday from 6:30 a.m. to 12:30 p.m., and 1:30 p.m. through 6:00 p.m.

      10.     Plaintiff’s normal weekly schedule totaled 52.5 hours per week.

      11.     Plaintiff did not receive overtime pay.

      12.     Plaintiff is not exempt from the overtime pay requirements of the Act.

      13.     Plaintiff was required to work, encouraged to work, or suffered to

work for the Defendant between the hours of 12:30 p.m. and 1:30 p.m. at all

relevant times for which she received no compensation.

      14.     Thus, Plaintiff was working for the benefit of the Defendant at all

times during the lunch periods during which she was required to remain at work

and handle paperwork and answer phones. The total hours Plaintiff worked and

was uncompensated for as well as Plaintiff’s total monetary damages will be

proved at trial since the information necessary to make such calculations is in the

sole possession and control of the Defendant.


                                          3
           Case 1:19-cv-01311-SES Document 1 Filed 07/29/19 Page 4 of 7




         15.   For numerous weeks within the three years prior to filing the instant

Complaint, Plaintiff was required to work without compensation pursuant to a

compensatory time scheme.         .   The total hours Plaintiff worked and was

uncompensated for as well as Plaintiff’s total monetary damages will be proved at

trial since the information necessary to make such calculations is in the sole

possession and control of the Defendant.

         16.   Defendant’s violations enumerated above were willful and not in good

faith.

         17.   Plaintiff seeks proper compensation pursuant to the Act for all hours

worked for three years prior to the filing of the instant Complaint.

         18.   Defendant’s refusal to pay unpaid minimum wages and overtime due

Plaintiff has necessitated Plaintiff to retain counsel to initiate and prosecute this

Complaint. Therefore, Plaintiff is also entitled to reasonable attorney’s fees and

costs as provided by the Act.

         WHEREFORE, Plaintiff demands judgment in her favor and against

Defendant in an amount to be proved at the time of trial, said amount due Plaintiff

includes payment of minimum wages, wages, overtime compensation, liquidated

damages, costs, and attorney’s fees as provided for under the Act, and for such

additional and such other legal or equitable relief as may be appropriate to

effectuate the purposes of the Act.
                                           4
         Case 1:19-cv-01311-SES Document 1 Filed 07/29/19 Page 5 of 7




            COUNT TWO – PENNSYLVANIA WAGE PAYMENT AND
                        COLLECTION LAW

      19.    The preceding paragraphs of this Complaint are hereby incorporated

by reference herein.

      20.    Count Two arises under Pennsylvania’s Wage Payment and

Collection Law, 43 P.S. § 260, et seq. and this Court has jurisdiction pursuant to 28

U.S.C.A. § 1367.

      21.    Pursuant to 43 P.S. § 260.9a, any employee or group of employees,

labor organization, or party to whom any type of wages is payable may institute

action provided for under Pennsylvania’s Wage Payment and Collection Law.

      22.    Defendant is an “employer” within the meaning of 43 P.S. § 260.2(a).

      23.    The Wage Payment and Collection Law provides that, in addition to

other relief, a court shall award a prevailing Plaintiff all reasonable attorneys' fees

incurred. 43 P.S. § 260.9a(f).

      24.    Pursuant to the Wage Payment and Collection Law, an aggrieved

individual is entitled to 25 percent of the wages due or $500, whichever is greater,

as a liquidated damages where no good faith contest exists to account for the non-

payment. 43 P.S. § 260.10.

      25.    The Defendant’s continued refusal to pay Plaintiff her past wages for

all the periods enumerated above constitutes a clear violation of the Wage Payment

                                          5
            Case 1:19-cv-01311-SES Document 1 Filed 07/29/19 Page 6 of 7




and Collection Law because these monies represent wages due and owing to

Plaintiff for work performed on behalf of the Defendant.

      26.      Defendant’s resolve to withhold wages is not in good faith.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in her favor and against Defendant, and

      (a)      Award to Plaintiff damages in the full amount of her wages which
               were not paid within the three (3) years preceding the filing of this
               Complaint;

      (b)      Award to Plaintiff liquidated damages in the amount of 25% or
               $500.00, whichever is greater;

      (c)      Award to Plaintiff the costs of this action;

      (d)      Award to Plaintiff pre- and post-judgment interest on all amounts
               awarded;

      (e)      Award to Plaintiff reasonable attorneys’ fees; and

      (f)      Award to Plaintiff such other relief as this Honorable Court deems
               just.




                                            6
Case 1:19-cv-01311-SES Document 1 Filed 07/29/19 Page 7 of 7




                           Respectfully Submitted,

                           Jason M. Weinstock, Esquire
                           Jeffrey R. Schott, Esquire
                           IRA H. WEINSTOCK, P.C.
                           800 North Second Street
                           Harrisburg, PA 17102
                           Phone (717) 238-1657



                           By:   /s/ Jason M. Weinstock
                                 JASON M. WEINSTOCK
                                 Attorney I.D. No.: 69272


                           By:   /s/ Jeffrey R. Schott
                                 JEFFREY R. SCHOTT
                                 Attorney I.D. No.: 83164




                             7
